 



Exhibit 10.3
CIENA CORPORATION
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Ciena Corporation, a Delaware corporation, (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.01 par value,
(the “Stock”), to the individual named below as the Grantee, subject to the
vesting conditions set forth in this Agreement. This grant is subject to the
terms and conditions set forth in (i) this Agreement, (ii) the 2008 Omnibus
Incentive Plan (the “Plan”) and (iii) the grant details contained in your
OptionSelect account for this award. Capitalized terms not defined in this
Agreement are defined in the Plan, and have the meaning set forth in the Plan.
Grant Date:                     ______, 200__
Name of Grantee:                                         
Grantee’s Employee Identification Number:                     
Number of Restricted Stock Units Covered by Grant:
                              
Vesting Start Date (if other than Grant Date):                     
Vesting Schedule:                                         
By accepting this grant (whether by signing this Agreement or accepting the
grant electronically via OptionSelect), you agree to the terms and conditions in
this Agreement and in the Plan and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

         
Holder:
   
 
 
 
  (Signature)
 
   
Ciena Corporation:
   
 
 
 
 By: Russell B. Stevenson, Jr.
Senior Vice President and Secretary

 



--------------------------------------------------------------------------------



 



CIENA CORPORATION
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of restricted stock units in the number of units set
forth on the first page of this Agreement, subject to the vesting conditions
described in this Agreement (“Stock Units”). Your Stock Units may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Stock Units be made subject to execution, attachment or
similar process.
 
   
Vesting
  Your Stock Units will vest as indicated on the first page of this Agreement,
provided you remain in Service on the vesting date and meet any applicable
vesting requirements set forth in this Agreement. Except as provided in this
Agreement, or in any other agreement between you and the Company, no additional
Stock Units will vest after your Service has terminated.
 
   
Share Delivery Pursuant to Vested Units; Withholding Tax
  Shares underlying the vested portion of the Stock Units will be delivered to
you by the Company as soon as practicable following the applicable vesting date
for those shares, but in no event beyond 21/2 months after the end of the
calendar year in which the shares would have been otherwise delivered.
 
   
 
  On the vesting date (or as soon as practicable thereafter), a brokerage
account in your name will be credited with Stock representing the number of
shares that vested under this grant (the “Vesting Shares”). If the vesting date
is not a trading day, the Stock will be delivered on the next trading day. The
Company will determine the number of the Vesting Shares necessary to cover the
amount of federal, state, local, and foreign taxes that the Company is required
to withhold with respect to the Stock Unit vesting, rounding up to the nearest
whole Share of Stock (the “Withholding Shares”).
 
   
 
  By accepting this award of Stock Units, you irrevocably (i) instruct the
Company to deliver the Vesting Shares to your account; and (ii) authorize and
direct the broker, to sell, on your behalf, the Withholding Shares at the market
price per share at the time of such sale and to deliver the proceeds to the
Company to be used to fund the payment of the withholding taxes. You further
acknowledge that this

-2-



--------------------------------------------------------------------------------



 



     
 
  irrevocable written instruction is intended to constitute an instruction
pursuant to Rule 10b5-1 of the Exchange Act. The Company shall be responsible
for the payment of any brokerage commissions relating to the sale of the
Withholding Shares.
 
   
 
  You acknowledge that until the first trading day following the broker’s sale
of the Withholding Shares, you shall not be entitled to effect transactions in
the net Vesting Shares credited to your brokerage account.
 
   
 
  The purchase price for the vested Shares of Stock is deemed paid by your prior
services to the Company.
 
   
Forfeiture of Unvested Units
  Except as specifically provided in this Agreement or as may be provided in
other agreements between you and the Company, no additional Stock Units will
vest after your Service has terminated for any reason and you will forfeit to
the Company all of the Stock Units that have not yet vested or with respect to
which all applicable restrictions and conditions have not lapsed.
 
   
Death
  If your Service terminates because of your death, the Stock Units granted
under this Agreement will automatically vest as to the number of Stock Units
that would have vested had you remained in Service for the 12 month period
immediately following your death.
 
   
Disability
  If your Service terminates because of your Disability, the Stock Units granted
under this Agreement will automatically vest as to the number of Stock Units
that would have vested had you remained in Service for the 12 month period
immediately following your Disability.
 
   
Termination For Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your Stock Units and this award shall immediately terminate.
 
   
Leaves of Absence
  For purposes of this grant, your Service does not terminate when you go on a
bona fide leave of absence approved by the Company, if the terms of your leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. The Company will determine, in its sole discretion,
whether and when a leave of absence constitutes a termination of Service under
the Plan.

-3-



--------------------------------------------------------------------------------



 



     
Retention Rights
  Neither your Stock Units nor this Agreement give you the right to be retained
by the Company or any Affiliate in any capacity and your Service may be
terminated at any time and for any reason.
 
   
Shareholder Rights
  You have no rights as a shareholder unless and until the Stock relating to the
Stock Units has been issued to you (or an appropriate book entry has been made).
Except as described in the Plan or herein, no adjustments are made for dividends
or other rights if the applicable record date occurs before your Stock is issued
(or an appropriate book entry has been made). If the Company pays a dividend on
its Stock, you will, however, be entitled to receive a cash payment equal to the
per-share dividend paid on the Stock times the number of vested Stock Units that
you hold as of the record date for the dividend.
 
   
Applicable Law
  Any suit, action or other legal proceeding that is commenced to resolve any
matter arising under or relating to this Agreement or the Plan shall be
commenced only in a court in the State of Delaware and the parties to this
Agreement consent to the jurisdiction of such court. You agree to waive your
rights to a jury trial for any claim or cause of action based upon or arising
out of this Agreement or the Plan.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes the information provided in this Agreement, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information deemed appropriate by the Company to facilitate the
administration of the Plan.
 
   
 
  By accepting this option, you consent to the Company’s processing of such
personal data and the transfer of such data outside the country in which you
work or are employed, including, with respect to non-U.S. residents, to the
United States, to transferees who shall include the Company and other persons
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  Certain statutory materials relating to the Plan have been delivered to you in
electronic form. By accepting this grant, you consent to electronic delivery and
acknowledge receipt of these materials, including the Plan and Plan prospectus.

-4-



--------------------------------------------------------------------------------



 



     
Non-U.S. Residents
  If you are a non-U.S. resident, additional terms and conditions with respect
to your award may apply as set forth on the Stock Administration page of the
MyCiena intranet.

This Agreement is not a stock certificate or a negotiable instrument.

-5-